internal_revenue_service number release date index number --------------------------------------------- ------------------------------------ -------------------------- --------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi b02 plr-132042-09 date date legend legend x ------------------------------------- ----------------------------- state --------------- city ----------------------------- date1 ------------------------- date2 ---------------------- date3 ---------------------- date4 ---------------------- a -- b ----------- c ----------- d -------------- e ----------- dear ----------------- plr-132042-09 this responds to a letter dated date submitted on behalf of x by x’s authorized representative requesting a ruling that the rental income received by x from certain rental real_estate is not passive_investment_income within the meaning of sec_1362 of the internal_revenue_code the code the information submitted states that x was incorporated under the laws of state on date1 x intends to elect to be an s_corporation effective date2 x owns and operates a shopping center in city x derives income from the leasing of office and retail_space within the shopping center to various tenants x directly performs through its a part-time employees or hires contractors to perform certain services necessary for the operation of the shopping center including maintaining and repairing the real_property through the inspection of and repairs and maintenance to the roof external walls floors foundation guttering and downspouts plumbing parking lot and parking lot lighting sidewalks curbs and drainage ditches surrounding the parking area and air conditioning and heating units for tenants disposal of garbage and waste materials for tenants performance of safety inspections and pest control inspections and treatment providing emergency services as required landscaping and maintenance of the shopping center grounds and parking lots repairing storm and other_casualty damage to the shopping center including the maintenance and repair of problematic drainage areas maintaining large pylon signage handicapped fire lane and no parking signage providing and maintaining seasonal decorations and features negotiating and signing leases overseeing rental collections and communicating with tenants determining appropriate rental rates and showing space to prospective tenants investigating potential tenants for suitability marketing the shopping center through advertising and public relations activities and addressing tenant complaints responding to tenant requests and resolving disputes between tenants x also provides insurance coverage for the shopping center for the taxable_year ending date3 x collected approximately dollar_figureb in gross rents and incurred approximately dollar_figurec in relevant operating_expenses for the shopping center for the taxable_year ending date4 x collected approximately dollar_figured in gross rents and incurred approximately dollar_figuree in relevant operating_expenses for x’s rental real_estate properties x also represents that x has accumulated_earnings_and_profits except as provided in sec_1362 sec_1362 provides that a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1362 provides that an election under sec_1362 shall be terminated whenever the corporation has accumulated_earnings_and_profits at the close of each of three consecutive taxable years and has gross_receipts for each of such taxable years more than percent of which are passive_investment_income plr-132042-09 except as otherwise provided in sec_1362 sec_1362 provides that the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1_1362-2b i of the income_tax regulations provides that rents means amounts received for_the_use_of or the right to use property whether real or personal of the corporation sec_1_1362-2 provides that rents does not include rents derived in the active trade_or_business of renting property rents received by a corporation are derived in the active trade_or_business of renting property only if based on all of the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed are substantial costs are incurred in the rental business is determined based upon all of the facts and circumstances including but not limited to the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation based solely on the facts submitted and the representations made we conclude that the rental income x receives from its shopping center operations described above is not passive_investment_income under sec_1362 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code including whether x was or is a small_business_corporation under sec_1361 further the passive_investment_income rules of sec_1362 are independent of the passive_activity_loss rules of sec_469 unless an exception under sec_469 applies the rental_activity remains passive for purposes of sec_469 the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent plr-132042-09 in accordance with the power_of_attorney on file with this office copies of this letter are being sent to x’s authorized representatives sincerely bradford r poston senior counsel branch office of associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
